DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on December 3, 2020 and April 5, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 50 of FIG. 2 is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 8 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 5, it is unclear how the first conductive layer 150 is provided between the substrate 10 and the circularly polarizing plate 190 as depicted in corresponding FIG. 9 and FIG. 10.

 	As to claim 8, it is unclear how the first conductive layer 150 is a light-shielding conductive layer 250.  In other words, the light-shielding conductive layer is necessarily a different layer than the first conductive layer.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4, 6, 7, and 9 are indicated as being allowable.
As to claim 1, Abe et al. (U.S. Patent Publication No. 2019/0379002 A1), used as a translation of PCT/JP2017/034104 published on March 28, 2019, is the closest prior art.  Abe teaches in FIG. 2 a substrate 10; a plurality of pixels SPA, SPB disposed on the substrate; a plurality of light emitting elements 24 (note that Abe teaches organic not inorganic) that are provided in the pixels, respectively; an electrode 25 that is translucent and provided on one surface side of the substrate and that is coupled to one of the light emitting elements; a cover member 27 that is translucent.
However, Abe does not teach “a first conductive layer that is translucent and provided on the one surface side of the substrate and that covers the electrode . . . wherein a sheet resistance value of the first conductive layer is higher than a sheet resistance value of the electrode”.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829